 
OCEAN THERMAL ENERGY CORPORATION
 
PROMISSORY NOTE
 
US$290,000.00
December 31, 2013

 
FOR VALUE RECEIVED, the undersigned, OCEAN THERMAL ENERGY CORPORATION, a
Delaware corporation (the “Company”), or its successors or assigns, hereby
promises to pay to the order of THEODORE HERMAN, an individual, or his assigns
(collectively, the “Holder”), the principal amount of Two Hundred Ninety
Thousand Dollars (US $290,000), together with any accrued and unpaid interest
thereon as described herein. The Company and the Holder may hereinafter be
referred to individually as a “Party” and collectively as “Parties.”
 
1.              Definitions. In addition to the terms defined elsewhere in this
Promissory Note (this “Note”), the following terms have the meanings indicated:
 
“BBNA” means Broadband Network Affiliates, Inc., a Delaware corporation.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York are required to be closed.
 
“Maturity Date” means December 31, 2015.
 
“Merger Agreement” means the Agreement and Plan of Merger among BBNA, the
Company and Theodore Herman dated December 24, 2013, as amended.
 
“Reverse Merger” means a business combination transaction involving the Company
and BBNA after which BBNA continues and survives but less than five percent (5%)
of the combined voting power of the then-outstanding securities of BBNA
immediately after such transaction are held, directly or indirectly, in the
aggregate by the holders of securities entitled to vote generally in the
election of directors of BBNA immediately prior to such transaction, as
described in the Merger Agreement.
 
“Warrants” means those warrants of BBNA, the form of which is attached as
Exhibit A, and that were issued to the holders referred in Schedule 2 of the
Merger Agreement to purchase up to an aggregate of 10,000,000 shares of the
Company’s common stock with a Class A of 2,000,000 warrants at a warrant
exercise price of $0.50 per share; with a Class B of 2,000,000 warrants at a
warrant exercise price of $0.50 per share; with a Class C of 2,000,000 warrants
at a warrant exercise price of $0.75 per share; with a Class D of 2,000,000
warrants at a warrant exercise price of $1.00 per share; with a Class E of
2,000,000 warrants at a warrant exercise price of $1.25 per share.
 
2.              Principal Amount. The principal amount represented by this Note
is Two Hundred and Ninety Thousand Dollars (US$290,000).
 
3.              Interest. The unpaid principal balance from time to time
outstanding hereunder shall bear interest from the date of the Reverse Merger
until paid in full at a fixed rate of eight percent (8%) per annum. Interest
will accrue on this Note from the date of the Reverse Merger on the basis of a
360-day year consisting of twelve 30-day months.
 
1
 
 

 
 
4.              Payment of Principal and Interest.
 
(a)           Payment. Subject to reduced payment as provided for in Section 9
of this Note, the Company shall pay to the Holder the principal amount of this
Note, and all accrued and unpaid interest thereon, upon the earlier to occur of
(i) the Maturity Date, or (ii) as set forth in Sections 4(b)(i), (ii), (iii),
(iv) or (v), considered separately. Principal and interest due hereunder shall
be paid in lawful money of the United States of America in immediately available
federal funds or the equivalent at the address of the Holder set forth in
Section 5 below or at such other address as the Holder may designate. All
payments made hereunder shall first be applied to interest then due and payable
and any excess payment shall then be applied to reduce the principal amount then
due and payable. Upon payment in full of all principal and interest payable
hereunder, the Holder shall surrender this Note to the Company for cancellation.
 
(b)           Amount and Timing of Payment. Subject to reduced payment as
provided for in Section 9 of this Note, the Company shall pay principal under
this Note on the following schedule:
 
(i)
$50,000 triggered by receipt by the Company of cash in connection with the
exercise of Class A Warrants;
 
(ii)
$50,000 triggered by receipt by the Company of cash in connection with the
exercise of Class B Warrants;
 
(iii)
$60,000 triggered by receipt by the Company of cash in connection with the
exercise of Class C Warrants;
 
(iv)
$60,000 triggered by receipt by the Company of cash in connection with the
exercise of Class D Warrants; and
 
(v)
$70,000 triggered by receipt by the Company of cash in connection with the
exercise of Class E Warrants.
 
5.              Notices. All notices and other communications required or
permitted hereunder to be given to a Party to this Note shall be in writing and
shall be faxed, mailed by registered or certified mail postage prepaid,
delivered by a national overnight delivery service, or otherwise delivered by
hand, electronically (including by email) or by messenger, addressed to such
Party’s address as set forth below:
 
If to the Company:
Ocean Thermal Energy Corporation
 
Attention: Jeremy Feakins, Chief Executive Officer
 
800 South Queen Street
 
Lancaster, PA 17603
 
Facsimile: (717) 299-1336
 
Email: jeremv.feakins@otecorporation.com
 
 
 
With a copy (not constituting notice) to:
 
 
 
Procopio, Cory, Hargreaves & Savitch, LLP
 
Attention: John P. Cleary, Esq.
 
12544 High Bluff Drive, Suite 300
 
San Diego, CA 92130
 
Email: john.cleary@procopio.com

 
2
 
 

 
 
 
 
If to the Holder:
Theodore Herman
 
9909 Topanga Canyon Boulevard, Suite 122
 
Chatsworth, CA 91311

 
or such other address with respect to a Party as such Party shall notify each
other Party in writing as above provided. Any notice sent in accordance with
this Section 5 shall be effective upon the earlier of: (i) if mailed, seven (7)
Business Days after mailing; (ii) if sent by messenger, upon delivery; (iii) if
sent by a nationally recognized overnight delivery service, one Business Day
after having been dispatched; (iv) if sent electronically (including by email),
upon transmission and electronic confirmation of transmission or (if transmitted
and received on a non-Business Day) on the first Business Day following
transmission and electronic confirmation of transmission; and, (v) upon the
actual receipt thereof.
 
6.              Default and Remedies.
 
(a)           An “Event of Default” under this Note shall mean the occurrence of
any of the following events:
 
(i)
If the Company shall fail to make any payment when required by this Note; or
 
(ii)
The commencement by the Company of any bankruptcy, insolvency, receivership or
similar proceedings under any federal or applicable state law; or the
commencement against the Company of any bankruptcy, insolvency, receivership or
similar proceeding under any federal or applicable state law by creditors of the
Company or other similar law of any jurisdiction, provided, that such proceeding
shall not be deemed an Event of Default if such proceeding is dismissed within
ninety (90) days of commencement.
 
(b)           Upon and during the continuation of an Event of Default, the
Holder may declare the outstanding principal amount, and all accrued and unpaid
interest on such principal amount, immediately due and payable, and such amount
shall be collectible immediately or at any time after such Event of Default. The
rights and remedies provided by this Note shall be cumulative, and shall be in
addition to, and not exclusive of, any other rights and remedies available at
law or in equity.
 
7.              Assignability. Neither Party may assign this Note without prior
notice to the other Party. No such assignment shall constitute a novation or
release of either Party of their obligations hereunder.
 
8.              Usury Laws. It is the intention of the Company and the Holder to
conform strictly to all applicable usury laws now or hereafter in force, arid
any interest payable under this Note shall be subject to reduction to an amount
that is the maximum legal amount allowed under the applicable usury laws as now
or hereafter construed by the courts having jurisdiction over such matters. The
aggregate of all interest (whether designated as interest, service charges,
points or otherwise) contracted for, chargeable, or receivable under this Note
shall under no circumstances exceed the maximum legal rate upon the principal
amount remaining unpaid from time to time. If such interest does exceed the
maximum legal rate, it shall be deemed a mistake and such excess shall be
canceled automatically and, if theretofore paid, rebated to the Company or
credited on the principal amount, or if this Note has been repaid, then such
excess shall be rebated to the Company.
 
3
 
 

 
 
9.              Offset. The Company shall be entitled to deduct from any amount
of principal or interest that is or may become otherwise due under this Note any
and all amounts due and owing from Theodore Herman pursuant to the Herman
Obligations (as defined in the Merger Agreement).
 
10.            Miscellaneous.
 
(a)           Any amendment hereto or waiver of any provision hereof must be in
writing and signed by both the Company and the Holder.
 
(b)           Wherever in this Note reference is made to the Company or the
Holder, such reference shall be deemed to include, as applicable, a reference to
their respective successors and permitted assigns, and the provisions of this
Note shall be binding upon and shall inure to the benefit of such successors and
permitted assigns.
 
(c)           This Note shall in all respects be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflict of
laws principles of any jurisdiction to the contrary.
 
(d)           The captions of the Sections of this Note are inserted solely for
ease of reference and shall not be considered in the interpretation or
construction of this Note.
 
(e)           The Holder, by acceptance of this Note, hereby represents and
warrants that (i) the Holder has been offered the opportunity to obtain
information from the Company, to verify the accuracy of the information received
by it and to evaluate the merits and risks of its investment in the Company, and
to ask questions of and receive satisfactory answers concerning the terms and
conditions of its investment in the Company, and (ii) the Holder has acquired
this Note for investment only and not for resale or distribution. The Holder, by
acceptance of this Note, further understands, covenants and agrees that the
Company is under no obligation and has made no commitment to provide for
registration of this Note.
 
(f)           The Company waives presentment, notice and demand, notice of
protest, notice of demand and dishonor, and notice of nonpayment of this Note.
 
(g)           In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shalt be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note. THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY RIGHT EITHER MAY HAVE, AND AGREE NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
(h)           No delay in the exercise of any right or remedy of any Party shall
operate as a waiver thereof, and no single or partial exercise of any such right
or remedy shall preclude other or future exercise thereof or the exercise of any
other right or remedy.
 
(i)           It is expressly understood and agreed by the Parties hereto that
if it is necessary to enforce payment of this Note through the engagement or
efforts of an attorney or by suit, the Company shall pay reasonable attorneys’
fees, expenses of counsel, and other costs of collection incurred by the Holder.
 
4
 
 

 
 
(j)           This Note may be executed in counterparts, each of which shall be
deemed an original, but both of which shall constitute one and the same Note.
 
IN WITNESS WHEREOF, the Company has executed, acknowledged and delivered this
Note as of the day and year first above written.
 
 
 
OCEAN THERMAL ENERGY CORPORATION
 
By: /s/ Jeremy P. Feakins
Name: Jeremy P. Feakins
Its: Chief Executive Officer

 

 
 
AGREED TO AND ACCEPTED BY:
 
By: /s/ Theodore Herman
Name: Theodore Herman
 
Exhibits
 
Exhibit A  Form of Warrants
 
